DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended claims seem to merely focused on “physical operators and controller to change amount of current value based on changing of the operation and the specific physical characteristic of such operator” has been further considered and rejected over new ground of rejection. 

`		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11, 15-16 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Masahisa Hirose (JP- 2004/310299 A1).

Claim 1, the prior art as in Hirose disclose of an operation reception device comprising: a display to display a current value (fig.4 (32/34); par [3/the aperture iris current value may be displayed]); a physical operator to receive an operation to the current valueand change the current value according to the relative level value (fig.4 (33/34); par [3, 12, 32]/the aperture value may be adjusted accordingly); wherein: the physical operator includes: a header receiving the user operation in the one way direction (fig.1 (3); par [11]); a rotating member rotating along a rotating direction (fig.1 (8/9); par [15]); and an elastic member (fig.1 (16/17); par [17-18]); the header is positioned at a first position indicating the reference state in the case and is configured to tilt along the rotating direction in response to the user operation in the one way direction (fig.3/5 (3); par [11]); after the header has been tilted, the elastic member is configured to return the header to the first position when the controller does not receive the user operation to tilt the header (fig.3/5 w (17); par [11, 18]/if not holding then header return to non-tilting position at neutral) ; the controller does not change the current value when the header returns to the first position; the controller changes a change amount of the current value based on a change amount of the changing operation (fig.4 (33/34); par [3, 12, 32]/the iris current value is change based on changing operation); and the controller changes display of the display in response to the user operation of the physical operator (fig.4 (33/34); par [32]).  

Claim 4, the  operation reception device according to claim 1, wherein: the physical operator receives the user operation in a first direction and a second direction; and the controller changes a change amount of the current value based on the first direction and the second direction (fig.3 (a1/a2); par [3, 11-12]).  

11. (Original) The operation reception device according to claim 1, wherein the user operation of the physical operator is a pressing operation (par [11-12, 23-24]).  

15. (Previously Presented) The operation reception device according to claim 1, further comprising an operation panel including a groove provided in the one way direction, wherein a portion of the header protrudes from the groove (fig.1 (7); par [37]).  

16. (Previously Presented) An audio mixer comprising: the operation reception device according to claim 1; and a signal processor configured to process an audio .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahisa Hirose (JP-2004/310299 A1) and Terada (US 2010/0309153 A1).

Claim 5, the operation reception device according to claim 1, but the art never specify as wherein the physical operator is one of a plurality of physical operators.  

	But the concept of having such physical operator is one of a plurality of physical operators is mentioned (fig.3 (30); par [56, 66, 76]). Thus, one of the ordinary skills in the art could have modified the art by adding such plurality of physical operators so as to change the parameters of the channels.

6. (Original) The operation reception device according to claim 5, wherein: the display is one of a plurality of displays; and each of the plurality of displays is associated with a corresponding physical operator of the plurality of physical operators (fig.3; par [55]).  


7. (Original) The operation reception device according to claim 5, wherein the parameter is one of a plurality of parameters, each of the plurality of physical operators is associated with each corresponding parameter of the plurality of parameters (Mas-fig.3 (30); par [56, 66, 76]).  

8. (Original) The operation reception device according to claim 7, wherein the plurality of parameters are related to sound (Mas-fig.3 (30); par [56, 66, 76]).  

9. (Original) The operation reception device according to claim 8, wherein the plurality of parameters are related to volume of sound (Mas-fig.3 (30); par [56, 66, 76]).  
  
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian, Chin can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654